Title: To George Washington from William Linn, 30 May 1798
From: Linn, William
To: Washington, George



Sir,
New York, May 30th 1798.

Excuse the liberty I take in inclosing to you a discourse delivered on the late fast day. The reasons for the publication, in the manner which it appears, you will see in the preface. To confirm some of my sentiments, I have quoted, in the notes, a few passages from your address on your resignation; & I was sorry that more could not be conveniently introduced from a performance immortal as your fame.
I beg leave only to express my wishes, that the evening of your busy & eventful life may be peaceful & happy; that you may see your country established in the enjoyment of those blessings you toiled to secure; & that, when removed from this earthly scene you may, through the merits of the Redeemer, receive a crown of glory in heaven. I am with highest respect your Most Obedient

Wm Linn

